Citation Nr: 1632641	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-36 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from October 1970 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in January 2015.  

In October 2014 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of the hearing was prepared and added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issues.  In the June 2016 Appellant's Post-Remand Brief, the Veteran's representative relayed his belief that his PTSD had worsened since the most recent examination performed in April 2015.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Ultimately, the Veteran contends that his PTSD symptoms are worse than they have been determined, and that they affect his ability to work.  Specifically the Veteran reported that he has panic attacks and thoughts of self-harm frequently.  He reported that his mental health medication causes him to have difficulty focusing on work, and that he injured himself on the job because of low blood sugar, resulting in him cutting off one of his fingers.  He receives ongoing treatment through VA.  

In December 2013 the Veteran underwent VA examination in connection with his PTSD claim, and at the time the VA examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Board found this opinion inadequate because the VA examiner was not aware of the Veteran's significant history of suicidal thoughts or his hospitalization in January 2013 for acute suicidal ideation, and for this reason they remanded both issues for a subsequent VA examination.  

The Board's January 2015 Remand noted that the Veteran was hospitalized in January 2013 for suicidal ideation and was then transferred to an inpatient domiciliary program, and indicated a medical opinion should be obtained on whether the Veteran's service-connected PTSD required continuous inpatient care during that period.  The VA examiner was directed to review the Veteran's treatment records and state whether the Veteran's stay at Big Springs domiciliary was necessitated by his service-connected PTSD and the need for continuous inpatient care, and the VA examiner was also to discuss the Veteran's prior inpatient hospitalization at River Crest Hospital due to suicidal ideation.  If the VA examiner found that the Veteran's stay at the domiciliary was due to other reasons, he or she was to explain what those reasons were.  Lastly, the January 2015 Board Remand directed that the Veteran undergo testing with a vocational rehabilitation specialist for an opinion as to whether there were substantially gainful occupations that the Veteran could perform despite his service-connected disabilities.  

In April 2015 the Veteran underwent a VA mental health examination pursuant to the Board's Remand directive, and the VA examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  However, the VA examiner did not discuss the Veteran's hospitalization at River Crest and subsequent inpatient treatment at Big Springs domiciliary, or whether this treatment was necessitated by his service-connected PTSD and the need for continuous inpatient care.  

In April 2015 the Veteran underwent VA examination with a nurse practitioner who reviewed the Veteran's file and performed a physical examination.  The nurse practitioner provided opinions on how the Veteran's diabetes mellitus, bilateral lower extremity neuropathy, bilateral cataracts, nuclear sclerosis, and erectile dysfunction affected his ability to work, but did not comment on the Veteran's PTSD treatment or how it may have affected his employment.  The report notes that a medical statement rather than a vocational evaluation was requested.   

The Board finds that there was no mental health opinion specifically discussing the Veteran's hospitalization at River Crest and subsequent inpatient treatment at Big Springs domiciliary, and no opinion determining whether this treatment was necessitated by his service-connected PTSD and the need for continuous inpatient care.  A Board Remand imposes upon VA's Secretary a duty to ensure compliance with the terms of the Remand.  When the AOJ fails to comply, the Board must return the claims file for completion of the previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that another remand is necessary to obtain the requested information.  

Additional opinion on vocational limitations resulting from service-connected disabilities is also necessary.  As the Veteran receives continuous treatment through VA, the RO should obtain updated treatment records from April 2015 to present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from April 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  After all development is completed, schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the current severity of his PTSD.  

a) The VA examiner should discuss the impact of the Veteran's PTSD on his occupational and social functioning, and should discuss the impact PTSD has on his activities of daily living, including his ability to obtain and maintain employment, and overall functional impact.
b) The VA examiner should review the Veteran's treatment records and discuss the report that prior to admission to the domiciliary, the Veteran was hospitalized at River Crest Hospital for suicidal ideation.  
c) The VA examiner should state whether the Veteran's stay at the Big Springs domiciliary from January 2013 to May 2013 was necessitated by his service-connected PTSD and the need for continuous inpatient care.  
d) If the VA examiner finds that the Veteran's stay at the domiciliary was due to other reasons, he or she should explain what those reasons are.  

3.  After the above has been accomplished, the file should be sent to a vocational specialist or other appropriate personnel to determine the effects of the Veteran's service-connected disabilities on obtaining and maintaining gainful employment.  An interview with the Veteran should only be scheduled if the vocational specialist determines an interview is necessary.  A telephonic interview would be acceptable for this purpose.  

The specialist should set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The Veteran has previously relayed that he has work experience as a carpenter but that he cannot work in this field because his psychiatric medications and diabetes mellitus have caused him to have low blood sugar and become dizzy, and even resulted in a workplace accident that caused him to cut off one of his fingers.  

The ultimate purpose of the interview is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.  Service connection is in effect for PTSD with panic disorder, diabetes mellitus, right and left lower extremity neuropathy, bilateral cataracts, nuclear sclerosis, and erectile dysfunction.  The Veteran's age and any disability other than those above should not be considered.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




